Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 22-BG-44

                     IN RE RACHAEL MOSHMAN, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 980349)

         On Report and Recommendation of the Board on Professional
 Responsibility Hearing Committee Approving Petition for Negotiated Discipline
                               (DDN-211-17)

                             (Decided March 24, 2022)

Before BECKWITH and MCLEESE, Associate Judges, and STEADMAN, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.


      In this disciplinary matter, the Hearing Committee recommends the approval

of negotiated attorney discipline. See D.C. Bar R. XI, § 12.1(c). Respondent

Rachael Moshman voluntarily acknowledged that she failed to provide competent

representation while serving as a court-appointed conservator in a probate matter.

Specifically, Ms. Moshman admitted that she negligently misappropriated her
                                           2


client’s entrusted funds but reimbursed the client once the oversights were

discovered. As a result, Ms. Moshman violated D.C. R. Prof. Conduct 1.1(a), 1.3(c),

and 1.15(a). Ms. Moshman and Disciplinary Counsel agreed that Ms. Moshman

should be suspended for seven months, with thirty days of that suspension stayed in

favor of a one-year period of probation with conditions to address accounting and

office-management issues.


      Having reviewed the Committee’s recommendation, in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

this case is appropriate for negotiated discipline and that the proposed sanction is not

unduly lenient. See D.C. Bar R. XI, § 9(h)(2). Accordingly, it is



      ORDERED that Rachael Moshman is hereby suspended from the practice of

law in the District of Columbia for seven months, with thirty days of that suspension

stayed in favor of a one-year period of probation subject to the conditions specified

in paragraph 12 of the Hearing Committee’s Report and Recommendation. In brief,

those conditions are as follows:

             Ms. Moshman is required to take the Basic Training and
             Beyond two-day course offered by the District of
             Columbia Bar; to take two additional hours of pre-
             approved continuing legal education related to the
             maintenance of trust accounts, record keeping, and/or
             safekeeping client property; to provide the Office of
             Disciplinary Counsel with proof documenting that she met
                                         3


             the requirements within the first six months of the court’s
             final order; within two months of the court’s order, to
             consult appropriately with the D.C. Practice Management
             Advisory Service (PMAS) about her case-management
             system; to implement PMAS’s recommendations when
             she resumes practice; and, within seven business days after
             the end of the period of probation, to provide Disciplinary
             Counsel with a written statement from PMAS certifying
             Ms. Moshman’s compliance.


Failure to comply with the conditions imposed may result in the revocation of

probation and the imposition of the remaining thirty-day suspension. For purposes

of reinstatement, Ms. Moshman’s suspension will not begin to run until she files an

affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14(g).




                                                                 So ordered.